Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 03/08/21 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Patent 9,754,923).


Claim 6:  Xie teaches (Fig. 2) devices in each of the first and second tier of semiconductor devices (60, 58) are stacked collinearly along the thickness direction to define an active device column, and said first and second vertical interconnects (X1, X2) over are provided outside of said active device column.  
Claim 7:  Xie teaches (Fig. 4) (Col. 6 lines 63-67, Col. 7 lines 1-9) said active device column (112) extends along the substrate surface of the substrate to define an active device region of the substrate surface, and said wiring tier (114) comprises a plurality of wiring tracks that substantially surround the active device region of the substrate surface.  
Claim 8:  Xie teaches (Fig. 4) the plurality of wiring tracks comprise first wiring tracks provided within source-drain regions of the active device region and which extend along the substrate surface in substantially parallel relation to gate regions of the active device region. Transistor 106 has the source and drain facing parallel to the surface.
Claim 9:  Xie teaches (Fig. 4) the plurality of wiring tracks further comprise second wiring tracks, which extend along the substrate surface in substantially perpendicular relation to the gate regions of the active device region. Transistor 106 has the gate facing perpendicular to the surface.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Patent 9,754,923), as applied to claim 1 above, and further in view of Shah (US Patent 9,070,552)

Claim 4: Shah teaches the first transistor pair and the second transistor pair are configured in an alternating stack orientation (Col. 3 lines 31-43, Col. 4 lines 1-15).  
Claim 5: Shah teaches said first transistor pair further comprises a first common gate structure (240), and said second transistor pair further comprises a second common gate structure (240) (Col. 4 lines 16-30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH K SALERNO/Examiner, Art Unit 2814